IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHELBY GATES,                               §
                                            §     No. 241, 2017
             Petitioner Below,              §
             Appellant,                     §     Court Below: Family Court
                                            §     of the State of Delaware in and
       v.                                   §     for New Castle County
                                            §
DIVISION OF FAMILY SERVICES,                §     File No. 16-04-07TN
                                            §     Petition No. 16-10828
             Respondent Below,              §
             Appellee.                      §     File No. 16-04-08TN
                                            §     Petition No. 16-10831
                                            §
                                            §     File No. 16-04-09TN
                                            §     Petition No. 16-10836


                          Submitted: January 10, 2018
                          Decided: February 19, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 19th day of February 2018, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Family

Court should be affirmed on the basis of and for the reasons assigned by the Family

Court in its order dated May 24, 2017.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:

                                         /s/ James T. Vaughn, Jr.
                                         Justice